Citation Nr: 1760641	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-36 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating greater than 50 percent for obstructive sleep apnea with hypersomnia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1964 to January 1967.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2017, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, for the service-connected sleep apnea disability, a remand is required for a current VA examination.  The Veteran was last provided a VA examination in connection with his service-connected sleep apnea disability in July 2013, so approximately four and a half years ago.  He has also testified that his sleep apnea disability has continued to worsen after 2013.  See April 2017 Travel Board hearing at page 6.  He says he has to utilize an oxygen machine during the day due to his sleep apnea disability.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected sleep apnea disability.

Second, the TDIU claim on appeal is inextricably intertwined with the increased rating claim on appeal.  If the increased rating claim for sleep apnea is granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2017).  For this reason, the increased rating claim being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined increased rating and TDIU claims.  

Third, as the increased rating and TDIU issues on appeal are already being remanded for further development, the Board sees the Veteran's VA treatment records on file for the Central Texas VA healthcare system date to January 2009.  Significantly, at the April 2017 Travel Board hearing (at pages 3-4, 11, 14), the Veteran testified that he has received additional VA treatment from 2014 to 2017 for his sleep apnea disability.  He said he utilizes an oxygen machine provided by VA during the day, due to his sleep apnea disability.  Thus, as the Veteran has since received additional VA treatment since January 2009 for his sleep apnea disability, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C. § 5103A(c)(2) (2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2017).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete VA treatment records from the Central Texas VA healthcare system dated from January 2009 to the present, and associate them with the claims file.  (At the April 2017 Travel Board hearing (at pages 3-4, 11, 14), the Veteran testified that he has received additional VA treatment from 2014 to 2017 for his sleep apnea disability).  All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  After completion of step 1 above, the AOJ should provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected sleep apnea disability.  Access to the electronic claims file must be made available to the VA examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate whether the Veteran's use of an oxygen machine is due to sleep apnea or another unrelated condition.  The VA examiner should also discuss the effect of the Veteran's sleep apnea disability on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected sleep apnea disability should be utilized.  An explanation for all opinions must be provided.  

Prior to the VA examination, the AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completion of steps 1 - 2 above, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of steps 1 - 3 above, the AOJ should consider all of the evidence of record and readjudicate the increased rating for sleep apnea and TDIU issues on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


 

_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




